Citation Nr: 0629647	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  02-13 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an effective date earlier than October 26, 
2000, for the assignment of a total disability rating based 
on individual unemployability (TDIU).

2.  Entitlement to an effective date earlier than October 26, 
2000, for the assignment of a 70 percent rating for major 
depression. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1969 to 
November 1970.

These matters initially came to the Board of Veterans' 
Appeals (Board) from a March 2002 RO decision that, in part, 
assigned a TDIU, effective October 26, 2000.

In a statement dated in May 2002, the veteran withdrew his 
appeal for a higher disability evaluation for residuals of 
adenocarcinoma of the stomach.

In October 2003, the Board remanded the appeal for additional 
development.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative when further action is required.


REMAND

In March 2002, the RO granted a 70 percent rating for major 
depression, and awarded a TDIU, both effective October 26, 
2000.

In October 2002 the veteran's representative submitted a 
notice of disagreement with the effective date assigned for 
the award of a 70 percent rating for major depression.  

A statement of the case has not been issued with regard to 
the issue of an effective date earlier than October 26, 2000, 
for the assignment of a 70 percent rating for major 
depression.  Hence, a remand is required for the issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).

The issue of entitlement to an earlier effective date for the 
assignment of a 70 percent rating for major depression is 
inextricably intertwined with the veteran's appeal for 
entitlement to an earlier effective date for the assignment 
of a TDIU.  Consideration of the TDIU issue must, therefore, 
be deferred.  See Moffitt v. Brown, 10 Vet. App. 214 (1997); 
see also 38 C.F.R. § 4.16(a) (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should issue a 
statement of the case on the issue of 
entitlement to an effective date earlier 
than October 26, 2000, for the assignment 
of a 70 percent rating for major 
depression.  The Board will further 
consider this issue only if the veteran 
submits a timely substantive appeal.

2.  After completing the requested 
action, the AMC or RO should readjudicate 
the claim for entitlement to an earlier 
effective date for the assignment of a 
TDIU, and if it remains denied, issue a 
supplemental statement of the case, 
before returning the case to the Board if 
otherwise appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


